Case 2:17-cv-04140-DWL Document 174-2 Filed 07/08/19 Page 1 of 5




                 EXHIBIT B
     Case 2:17-cv-04140-DWL Document 174-2 Filed 07/08/19 Page 2 of 5



 1   J. Henk Taylor (016321)
     RYAN RAPP & UNDERWOOD, P.L.C.
 2
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   E-Mail: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
17
     Wells Fargo Bank, N.A.,
18
                           Plaintiff,              Case No.: 2:17-cv-04140-DWL
19

20         v.
                                                   CWT PARTIES’ NOTICE OF
21   WYO TECH Investment Group, LLC;               DEPOSITION TO DENNIS M.
     CWT Canada II Limited Partnership;            DANZIK
22   Resource Recovery Corporation; and Jean
23   Noelting,

24                         Defendants.

25   And related claims.
26

27

28
     Case 2:17-cv-04140-DWL Document 174-2 Filed 07/08/19 Page 3 of 5



 1

 2         PLEASE TAKE NOTICE that, under Rule 30 of the Federal Rules of Civil
 3
     Procedure, Defendants CWT Canada II Limited Partnership, Resource Recovery
 4
     Corporation, and Jean Noelting (collectively, the “CWT Parties”), by and through their
 5

 6   counsel, will take the deposition, upon oral examination before a notary public or other

 7   officer authorized by law to administer oaths, of Dennis M. Danzik.
 8
           The deposition will begin at 8:00 a.m. Arizona time on March 27, 2019 at the
 9
     office of Plaintiffs’ counsel, Ryan Rapp & Underwood, P.L.C., 3200 N. Central Ave,
10

11   Suite 2250, Phoenix, Arizona 85012, and will continue from day to day until completed.

12   The deposition will be recorded by video and stenographic means. The camera will be
13
     placed facing the deponent. You are invited to attend and cross-examine.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  1
     Case 2:17-cv-04140-DWL Document 174-2 Filed 07/08/19 Page 4 of 5



 1   Dated: February 3, 2019
            New York, New York
 2

 3                                     SCHLAM STONE & DOLAN LLP
 4

 5

 6
                                       By:
 7                                            Jeffrey M. Eilender
 8                                            Bradley J. Nash
                                              Joshua Wurtzel
 9                                            26 Broadway
                                              New York, New York 10004
10
                                              Telephone: (212) 344-5400
11                                            Facsimile: (212) 34407677
                                              E-Mail: jeilender@schlamstone.com
12                                            E-Mail: bnash@schlamstone.com
13                                            E-Mail: jwurtzel@schlamstone.com

14

15
                                       RYAN RAPP & UNDERWOOD, P.L.C.
16
                                              J. Henk Taylor (016321)
17                                            3200 N. Central Ave., Suite 1600
18                                            Phoenix, Arizona 85012
                                              Telephone: (602) 280-1000
19                                            Facsimile: (602) 265-1495
                                              E-Mail: htaylor@rrulaw.com
20

21
                                       Attorneys for Defendants CWT Canada II
22                                     Limited Partnership, Resource Recovery
                                       Corporation, and Jean Noelting
23

24

25

26

27

28


                                          2
     Case 2:17-cv-04140-DWL Document 174-2 Filed 07/08/19 Page 5 of 5



 1   TO:   Dennis I. Wilenchik
           David A. Timchak
 2         WILENCHIK & BARTNESS P.C.
           2810 North Third Street
 3         Phoenix, AZ 85004
 4
           E-Mail: diw@wb-law.com
           E-Mail: davidt@wb-law.com
 5
           Leo R. Beus
 6         Timothy John Paris
           BEUS GILBERT PLLC
 7         701 North 44th Street
           Phoenix, AZ 85008
 8         E-Mail: lbeus@beusgilbert.com
           E-Mail: tparis@beusgilbert.com
 9
           Attorneys for Defendant Wyo Tech
10
           Investment Group, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              3
